Citation Nr: 0729734	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to an effective date prior to March 28, 2002, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 15 years of active duty service ending in 
March 1982.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2000, 
a statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.  The veteran 
testified at personal RO hearings in December 2002 and May 
2004.  

The Board also notes that the issue of entitlement to service 
connection for degenerative joint disease of the cervical 
spine was also appealed from the September 2000 rating 
decision.  However, service connection for degenerative joint 
disease of the cervical spine was granted in a January 2004 
rating decision, which was a full grant of the benefit sought 
on appeal.

Further, the Board notes that a March 2005 rating decision 
continued the disability rating assigned to the veteran's 
service-connected cervical spine disability and denied 
service connection for radiculopathy of the upper and lower 
extremities.  The veteran also appealed these issues.  
Nevertheless, service connection was granted for 
radiculopathy of the upper and lower extremities in a 
December 2005 rating decision, which again was a full grant 
of the benefits sought on appeal with respect to these 
issues.  Further, the veteran withdrew his appeal of the 
disability rating assigned to his service-connected cervical 
spine disability in a February 2006 statement.  

Lastly, the issue of entitlement to an effective date prior 
to March 28, 2002, for the grant of TDIU, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for right knee disability was denied 
by an April 1982 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the April 1982 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for right knee disability, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.

3.  The evidence does not clearly and unmistakably 
demonstrate that the increase in severity of the veteran's 
residuals of right knee surgery were due to natural 
progression of the disease.

4.  Residual of right knee surgery are related to the 
veteran's active service. 


CONCLUSIONS OF LAW

1.  The April 1982 rating decision, which denied entitlement 
to service connection for right knee disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the April 1982 rating 
decision denying service connection for right knee disability 
is new and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  Residuals of right knee surgery were aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110, 1137, 
1153, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

A claim of service connection for right knee disability was 
denied by the RO in an April 1982 rating decision.  The 
veteran was informed of the April 1982 rating decision, and 
he failed to file a notice of disagreement with respect to 
this issue pursuant to 38 C.F.R. § 20.201.  Under the 
circumstances, the Board finds that the April 1982 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation. See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
veteran's current attempt to reopen the claim of entitlement 
to service connection for right knee disability was received 
prior to August 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board notes that 
it appears that in the September 2000 rating decision, the RO 
reopened the case and decided the issue of service connection 
for right knee disability on the merits.  Nevertheless, the 
Board is not bound by the RO's determination and must 
conclude whether new and material evidence has been received 
to reopen the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The evidence of record at the time of the April 1982 rating 
decision consisted of the veteran's service medical records, 
which indicated that the veteran had a preservice injury and 
surgery to his right knee.  The RO denied the claim as there 
was no evidence of aggravation of any right knee disability 
in service.

The evidence added to the record subsequent to the April 1982 
rating decision consists of a March 2003 private medical 
opinion and a December 2003 VA examination and opinion.  
Significantly, the March 2003 private medical opinion and 
December 2003 VA opinion both offer an opinion as to whether 
the veteran's right knee disability was aggravated by his 
active duty service.  This evidence is new as it was not of 
record at the time of the prior final rating decision and it 
is material as it provides opinions as to aggravation of the 
veteran's right knee disability. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for right 
knee disability; is neither cumulative nor redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim of entitlement to service connection for right knee 
disability is reopened.  38 U.S.C.A. § 5108.

Service Connection for Right Knee Disability

The present appeal involves the issue of entitlement to 
service connection for right knee disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§ 1111.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet.App. 
155, 163 (1993).  If the presumption of aggravation under 
§ 1153 arises, clear and unmistakable evidence (obvious or 
manifest) is required to rebut this presumption.  See 38 
C.F.R. § 3.306(b).

The veteran is claiming that service connection is warranted 
because his right knee disability was aggravated during 
active duty service.  Specifically, he claims that his 
military occupational specialty (MOS) required him to jump on 
and off tanks, which, in turn, aggravated his right knee 
disability.  A December 1966 service entrance examination 
showed that the veteran had a scar on the right knee.  The 
physician's notes on the veteran's contemporaneous medical 
history noted that the veteran had a right knee injury and 
surgery in 1963.  A January 1976 service medical record 
indicated that the veteran was constantly jumping off tanks, 
but did not mention any problems with the veteran's right 
knee.  An otherwise undated November treatment record showed 
that the veteran had right knee swelling.  An October 1981 
service examination prior to discharge evaluated the 
veteran's lower extremities as clinically normal.  However, 
the veteran's contemporaneous medical history showed that he 
complained of a "trick" or locked knee.  The physician's 
notes indicated that just before being inducted, the veteran 
underwent a meniscectomy of the right knee, and sometimes the 
knee was sore, locked and popped.  A contemporaneous 
orthopedic note showed that the right knee was normal on 
physical examination, but indicated a history of locking, no 
other problems noted.  An x-ray of the right knee was within 
normal.    

Although the veteran's service medical records do not contain 
any clear documentation of aggravation of his right knee 
disability during service, the VA has determined that the 
veteran did engage in combat while stationed in Vietnam.  The 
veteran was an armor crewman and tank commander as well as a 
recipient of a Purple Heart award.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are applicable and the 
veteran's assertions regarding the combat related aggravation 
of his right knee disability are accepted.

Private medical records dated 1991 from Oschner Clinic showed 
a history of degenerative joint disease of the right knee.  
Specifically, an October 1991 treatment record showed that 
the veteran fell on his right knee and had a popping, locking 
sensation at times in the right knee.  Surgery was noted for 
collagenous ligamentous 25 years ago just out of high school.  
A contemporaneous x-ray of the right knee showed no bony 
abnormalities.  The assessment was probable collagenous loose 
body in the right knee.  

An October 1994 VA examination, which mainly pertained to 
other disabilities, noted a medial scar from a right knee 
meniscectomy.  The examiner noted that this was an old 
preservice injury.  

VA treatment records from June 1999 to March 2006 showed 
continuing complaints of right knee pain and swelling.  The 
treatment records also noted a history of right knee 
arthritis.  Importantly, a July 2000 treatment record showed 
the veteran had right knee effusion secondary to 
osteoarthritis.  Further, a June 1999 private treatment 
record from Scott and White showed that the veteran had 
severe right knee pain, may just be a sprain.  

Significantly, a March 2003 private opinion from D.J., M.D. 
stated that he had seen the veteran for right knee pain and 
degenerative arthrosis.  The doctor indicated that he had 
reviewed the veteran's past medical history, private and VA 
medical records, as well as the veteran's military records 
that had been made available.  Dr. D.J. observed that the 
veteran had a scar on the right knee in December 1966, but 
nothing in the medical record would indicate the nature of 
the surgery.  The examiner indicated that based on the 
veteran's description, it was a medial collateral ligament 
repair surgery.  The examiner indicated that it was unclear 
that the veteran had a medial meniscectomy performed, 
however, the scar might be consistent with this type of 
surgery, but it also might be consistent with repair of the 
medial collateral ligament.  The examiner noted that the 
veteran had a history of jumping off tanks and as a result 
sustained fibular sesamoiditis of the right lower extremity 
and lumbar injury, which are both service-connected.  The 
doctor indicated that these factors make it probable that the 
right knee injury was also connected and in fact the physical 
connection between the right foot and lumbar spine certainly 
indicated that there was sufficient force transmitted through 
the right knee to cause injury to that knee.  The examiner 
noted that given the veteran's age and size, he was surprised 
to see the level of degenerative change and believed there 
must have been significant injury to the knee for this 
degenerative change to occur.  While it is possible that this 
was solely due to the medial meniscectomy, there was no proof 
that a medial meniscectomy was ever performed as well as the 
veteran's understanding that it was not a medial 
meniscectomy.  Further, the changes were greater than the 
examiner would expect purely post meniscectomy particularly 
with normal x-rays earlier in the veteran's life and rapid 
change later in his life.  The examiner believed that it was 
probable that this condition was aggravated by the nature of 
the veteran's service.  

The veteran was afforded a VA examination in December 2003 by 
a medical doctor.  The examiner indicated that extensive 
records were reviewed.  He noted that while a teenager 
playing football, the veteran experienced a right knee injury 
and reparative surgery.  The examiner observed that the right 
knee surgery was noted on entrance examination, and it 
appeared that the right knee was intact and non-problematic.  
The examiner noted one entry in the service medical records 
regarding some soreness of the right knee.  On his separate 
examination, which included an orthopedic examination, the 
right knee was said to be occasionally sore, and he noted 
some popping, but the examination at that time was normal.  
The examiner's diagnosis was right knee pain with limited 
motion of chronic duration without specific diagnosis, 
particularly no diagnosis of degenerative arthritis was 
noted.  The doctor stated that there was no documentation of 
aggravation of his right knee injury throughout his military 
tenure, and the examination was normal at separation.  
Although the veteran had complained and there were findings 
of painful motion on examination, there were no objective 
findings of arthritic changes or instability.  Therefore, it 
was the examiner's opinion that it was less likely than not 
that the veteran experienced aggravation of a prior right 
knee injury while in military service.  A contemporaneous x-
ray showed negative standing right knee. 

Initially, the Board notes that the pre-service right knee 
surgery was noted at the time of entry to service.  However, 
based on the veteran's statements that his MOS required him 
to jump on and off tanks, which aggravated his knee, as well 
as the indication in the October 1981 discharge examination 
that the veteran experienced locking and popping of his right 
knee; whereas the right knee appeared to be asymptomatic at 
the December 1966 entrance examination, the Board finds that 
there was an increase in the preexisting right knee 
disability during service.  Hence, a presumption of 
aggravation arises, and the Board must consider whether there 
is clear and unmistakable evidence to rebut the presumption 
that the veteran's right knee disability was aggravated by 
service.  

Based on the medical evidence of record, the Board is unable 
to find that there is clear and unmistakable evidence that 
there was no increase in severity during service.  The Board 
recognizes that the December 2003 VA opinion found that the 
veteran's preservice right knee injury was not aggravated by 
service.  However, given the remaining evidence of record, 
this evidence does not rise to the level of clear and 
unmistakable.  Specifically, the December 2003 VA examiner 
did not address the fact that the veteran was a combat 
veteran who was required to jump on and off tanks as part of 
his MOS, which had resulted in right foot and low back 
disabilities that were already service-connected.  Further, 
the March 2003 private opinion clearly takes into account the 
veteran's MOS and refutes the December 2003 VA opinion.  Both 
opinions were done by medical doctors who had extensive 
knowledge of the veteran's medical history and medical 
records.  Thus, the veteran's residuals of right knee surgery 
were presumptively aggravated during his active duty war time 
service because there was an increase in severity and no 
clear and unmistakable evidence that this increase was due to 
the natural progression of any right knee disability.  
Service connection is therefore warranted on the basis of 
aggravation.

Veterans Claims Assistance Act of 2000

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection, the satisfaction of VCAA requirements is rendered 
moot. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right knee disability 
has been reopened.  Service connection is granted based on 
aggravation for residuals of right knee surgery.  The appeal 
is granted.  


REMAND

The RO granted entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU) in an April 2002 rating decision, 
effective March 28, 2002.  In May 2002, the veteran filed a 
statement disagreeing with the effective date assigned.  The 
Board finds that the veteran's May 2002 statement is a timely 
notice of disagreement pursuant to 38 C.F.R. § 20.201.  
However, the RO has not issued a statement of the case.  The 
United States Court of Appeals for Veterans Claims has held 
that, where the record contains a notice of disagreement as 
to an issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2007), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case.  The veteran and 
his representative should be advised of 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


